Citation Nr: 0730192	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-38 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the New York RO.  
A transcript of the hearing is of record.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in January 2006, prior to its 
initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claim in a letter mailed in March 2006.  

The record also reflects that an appropriate VA medical 
opinion was obtained and the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities affecting a 
single body system, such as the ear, will be considered one 
disability.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).


Analysis

The veteran has stated that he is unable to obtain or 
maintain substantially gainful employment due to his service-
connected hearing loss and tinnitus.  During his August 2007 
hearing before the Board, he testified that he retired in 
1994 from his employment with the New York City Department of 
Homeless Services.  He is currently service-connected for 
bilateral hearing loss and tinnitus for a combined disability 
evaluation of 60 percent.  While the veteran does not have a 
combined disability rating of 70 percent, he meets the 
minimum schedular criteria for TDIU since his service-
connected disabilities both pertain to the ear and are 
therefore considered one disability under 38 C.F.R. § 4.16(a) 
(2007).  

The Board finds that the medical evidence of record 
establishes that the veteran's service-connected hearing loss 
and tinnitus are not of sufficient severity to produce 
unemployability.  

In this regard, the Board notes that the medical evidence 
supportive of the veteran's claim is limited to a letter a 
letter received in November 1996 from his doctor, C.A, an 
internist.  In this letter, C.A. stated that the veteran is 
not able to maintain gainful employment as he has a difficult 
time communicating due to his hearing loss.  C.A. did not 
submit any documentation supportive of his opinion, nor did 
he identify any medical records, such as records of any 
audiological testing, that he reviewed before rendering this 
opinion.  Therefore, the Board has found the opinion to be of 
limited probative value.


The Board finds that the most probative evidence of record is 
the opinion provided by the VA audiologist who examined the 
veteran in October 2005.  In a May 2006 statement, the 
audiologist found that while the veteran may experience 
difficulty hearing conversations with people, especially 
under adverse listening conditions, with the provision of 
amplification and the use of visual cues, the possibility of 
a reduction in his hearing handicap was likely.  The 
audiologist concluded that it was likely that the veteran's 
hearing loss and tinnitus would not interfere with his 
ability to maintain employment.  The Board finds that this 
medical opinion is the most probative evidence of record as 
it was properly supported and was rendered by an audiologist 
who had examined the veteran and reviewed the complete claims 
folder before rendering the opinion.  

As a preponderance of the evidence is against the claim, the 
Board finds that a TDIU is not in order.

ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


